        Case 3:21-cv-02974-JCS Document 22 Filed 08/05/21 Page 1 of 2



 1   Carney R. Shegerian (State Bar No. 150461)
     Cheryl A. Kenner (State Bar No. 305758)
 2   SHEGERIAN & ASSOCIATES, INC.
     145 South Spring Street, Suite 400
 3   Los Angeles, California 90012
     Telephone: (310) 860-0770
 4   Facsimile: (310) 860-0771
     E-mail: CShegerian@shegerianlaw.com
 5           CKenner@shegerianlaw.com
     Attorneys for Plaintiff
 6   ADRIANA CARLIN
 7   Donald P. Sullivan (State Bar No. 191080)
     JACKSON LEWIS P.C.
 8   50 California Street, 9th Floor
     San Francisco, California 94111-4615
 9   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
10   E-mail: Donald.Sullivan@jacksonlewis.com
11   Attorneys for Defendant
     THE CULINARY INSTITUTE OF AMERICA
12

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15

16 ADRIANA CARLIN, on behalf of herself and           Case No. 3:21-cv-02974 JCS
   all others similarly situated,
17                                                    STIPULATION OF DISMISSAL
                                                      WITHOUT PREJUDICE
18                 Plaintiff,
                                                      F.R.Civ.P. 41(a)(1)
19          v.

20 THE CULINARY INSTITUTE OF AMERICA,
   a New York Nonprofit Corporation, and DOES
21 1 through 10, inclusive,

22                 Defendant.

23

24

25

26

27

28

                                                  1
     Stip. Dismissing Case Without Prejudice                           Case No. 21-cv-02974 JCS
        Case 3:21-cv-02974-JCS Document 22 Filed 08/05/21 Page 2 of 2



 1            Plaintiff ADRIANA CARLIN and Defendant THE CULINARY INSTITUTE OF
 2   AMERICA hereby stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that this
 3   action be dismissed without prejudice as to all claims, causes of action, and parties, with each
 4   party bearing that party’s own attorney’s fees and costs.
 5

 6   IT IS SO STIPULATED.
 7   Dated: August 5, 2021                                                         SHEGERIAN AND ASSOCIATES, INC.
 8
                                                                                   By:       /s/ Cheryl A. Kenner
 9                                                                                           CHERYL A. KENNER
                                                                                             Counsel for Plaintiff
10

11   Dated: August 5, 2021                                                         JACKSON LEWIS P.C.
12
                                                                                   By:       /s/ Donald P. Sullivan
13                                                                                           DONALD P. SULLIVAN
                                                                                             Counsel for Defendant
14

15

16                                                         SIGNATURE ATTESTATION

17            The filer hereby attests that he received consent and authority to execute and file from every signatory to

18   this document.

19
     Date: August 5, 2021                                                          By:       /S/ Donald P. Sullivan
20                                                                                           Donald P. Sullivan
                                                S DISTRICT
                                              TE           C
                                            TA
21
                                                                      O
                                       S




                                                                       U
                                      ED




                                                                        RT




                                                             ERED
                                  UNIT




                                                      O ORD
                                           IT IS S
22 Dated: August 5, 2021
                                                                               R NIA




                                                                  Spero
                                                        seph C.
                                  NO




23                                              Judge Jo
                                                                              FO
                                   RT




                                                                          LI




                                           ER
                                       H




                                                                          A




                                                                          C
24   4842-3528-0372, v. 1                       N
                                                    D IS T IC T O
                                                          R
                                                                  F


25

26

27

28

                                                                                         2
     Stip. Dismissing Case Without Prejudice                                                                 Case No. 21-cv-02974 JCS
